DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/23/2021. As directed by the amendment: claims 1, 3, 9, 12-13, and 17-19 have been amended, claims 2, 6, 10-11, and 16 have been cancelled and claims 21-23 have been added.  Thus, claims 1, 3-5, 7-9, 12-15, and 17-23 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 15, filed 11/23/2021, with respect to the drawing and specification objections have been fully considered and are persuasive. The applicant amended the drawings with clearer figures and amended the specification to correct the reference numerals. The objections of the drawings and specification have been withdrawn. 
Applicant’s arguments, see page 15, filed 11/23/2021, with respect to the claim objections have been fully considered and are persuasive. The applicant amended the objected claims and overcame the minor informalities. The objections of the drawings and specification have been withdrawn. 
Applicant’s arguments, see page 16, filed 11/23/2021, with respect to USC 112b rejections have been fully considered and are persuasive. The applicant has amended or cancelled the claims that were indefinite.  The USC 112b rejections of claims 2, 5-6, 12-13, and 16 has been withdrawn. 
Applicant's arguments, see pages 17-22, filed 11/23/2021, with respect to the USC 103 rejections over Blake (US 3510923 A) in view of Gadberry et al (US 6461363 B1) have been fully considered and are persuasive. The applicant argues that the combination of Blake and Gadberry does not teach the amended independent claims of 1 and 17. The applicant further argues that Blake cannot be modified with Gadberry as both jaws of Blake are freely movable while Gadberry has one jaw that is fixed while the other jaw is movable to teach the claim limitations. Specifically, the applicant argues that Gadberry cannot teach the inter-fitting top jaw housing and bottom jaw housing are disposed for movement relative to one another or that the top wall and bottom wall move along each other’s length in a telescopic movement delimited by a top wall upper surface abutting the shoulder of the bottom base.  While, the language “movement relative to one another” does not specify that both the top jaw housing and bottom jaw housing are capable of movement, the new language “the top wall and bottom wall moving along each other’s length” does require the both the top jaw housing and bottom jaw housing to move. On these grounds, the examiner agrees with the applicant’s arguments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Blake (US 3510923 A) in view of Gadberry et al (US 20050222590 A1). 
Drawings
The drawings were received on 12/08/2021.  These drawings are accepted, however there are further objections, see below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the bottom wall 170.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, 15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over of Blake (US 3510923 A), herein referenced to as “Blake” in view of Gadberry et al (US 20050222590 A1), herein referenced to as “Gadberry”.
In regards to claim 1, Blake discloses: A surgical clamp (see Figs. 1 – 6, col. 2, ll 50 – 72) comprising: a two-piece body 12 and 13 (see Figs. 1 – 6, col. 2, ll 50 – 72) comprising a top jaw housing 12 (see Figs. 1 – 6, col. 2, ll 50 – 72) that inter-fits with a bottom jaw housing 13 (see Figs. 1 – 6, col. 2, ll 50 – 72); the top jaw housing 12 comprising a top jaw 10 (see Figs. 1 – 6, col. 2, ll 50 – 72) and a top wall (see annotated Fig. 1 below); the bottom jaw housing 13 comprising a bottom jaw 11 (see Figs. 1 – 6, col. 50 – 72), a bottom wall (see annotated Fig. 1 below), and a bottom base (see annotated Fig. 1 below), the bottom base 22 (see Figs. 1-6, col. 3, ll 70-72) comprising a shoulder (see annotated Fig. 1 below); the inter-fitting top jaw housing 12 and bottom jaw housing 13 disposed for movement relative to one another (see col. 2, ll 50 – 72, the two housings moves relative to each other to close or open the jaws), the top wall (see annotated Fig. 1 below) and the bottom wall (see annotated Fig. 1 below) moving along each other’s length (see Figs. 1-3, the top wall and bottom wall move along each other’s length, see col. 3, ll 9-20, the jaws which have the respective walls are pinched together with the use of a finger and thumb) in a telescopic movement (see Figs. 1-2, the top jaw housing and the bottom jaw housing telescope within each other) delimited by a top wall upper surface (see annotated Fig. 1 below) abutting the shoulder (see annotated Fig. 1 below, see also Fig. 2, the clamp will not be able to move further past the shoulder surface of 22); and a lever 18 (see Figs. 1 – 6, col. 2, ll 50 – 72) moveable between a lock position (see Figs. 1 – 6, col. 2, ll 50 – 72, when the pawl engages the ratchet teeth) and an open position (see Figs 1 – 6, col. 3, ll 21 – 30, when the pawl disengages from the ratchet teeth) and the lever 18 disposed to prevent opening movement of the top jaw housing 12 relative to the bottom jaw housing 13 (while the pawl is engaged, the clip cannot open up, see col. 3, ll 9 - 20) and to allow graduated relative closing movement (while the pawl is engaged, it closes more slowly, see col. 3, ll 9 - 20) of the top jaw housing 12 relative to the bottom jaw housing 13 in the lock position and to allow opening and closing movement of the top jaw housing 12 relative to the bottom jaw housing 13 in the open position (see col. 3, ll 21 – 30, to open the jaws, the pawl is disengaged); wherein the lever 18 comprises an axial arm 21 (see annotated Fig. 1 below) and a lateral arm (see annotated Fig. 1 below), wherein the axial arm (see annotated Fig. 1 below) comprises one or more tooth or pawl 21 disposed at a distal end (see annotated Fig. 1 below) of the axial arm (see annotated Fig. 1 below) and the lateral arm (see annotated Fig. 1 below) comprises a button 20 (see Figs. 1 – 6, col. 3, ll 21 – 30, see present application [0059] the button, lateral arm, and axial arm are all one piece, and the button is simple a region of the lever the user presses to actuate the device [0058]) disposed on a distal end (see annotated Fig. 1 below) of the lateral arm (see annotated Fig. 1 below),Atty. Docket No. H2-029276US PCT Page 3wherein the lever 18 comprises an integral component 18, 20, and 21 are all one part comprising the lateral arm (see annotated Fig. 1 below) and axial arm (see annotated Fig. 1 below) and the button 20 in one piece, wherein pressing the button 20 or the distal end obliquely pivots or moves the axial arm (see annotated Fig. 1 below) and disengages the one or more tooth or pawl 21 from a rack 15 (see Figs. 1 – 6, col. 3, ll 21 – 30, pressing 20 disengages 21 from 15); such that compressive force (clamping pressure is controlled by the surgeon, see col. 3, ll 9 - 20) applied to one or more of the top jaw housing 12 and the bottom jaw housing 13 causes graduated closing movement of the top jaw housing 12 and the bottom jaw housing 13 to close the top jaw 10 and the bottom jaw 11 (compressive force to the jaw housings causes the jaws to close, see col. 3, ll 9 - 20). 

    PNG
    media_image1.png
    622
    1004
    media_image1.png
    Greyscale
 
Blake does not explicitly teach: a bias to separate the top jaw housing and bottom jaw housing apart.
However, Gadberry in a similar field of invention teaches: a surgical clamp 50 (see Figs. 5-14) with a top jaw housing 52 (see Figs. 5-14) and a bottom jaw housing 54 (see Figs. 5-14). Gadberry further teaches: a bias 56 (see Figs. 5-14, [0034]) to separate the top jaw housing 52 and bottom jaw housing 54 apart (see [0028] and [0034], the spring in the prior art of the invention biases the jaws closed, and the same is done with this spring, see also Figs. 7-8, the spring is shorter in Fig. 8 than in Fig. 7, then the spring in Fig. 7 is under tension).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blake to incorporate the teachings of Gadberry and have surgical clamp with a bias to separate the top jaw housing and bottom jaw housing apart. Motivation for such can be found Gadberry as this spring keeps the jaws in a close state to engage various objects associated with surgery (see [0028] and [0034]). 
In regards to claim 3, the combination of Blake and Gadberry teaches the surgical clamp of claim 1, see 103 rejection above. Blake further discloses: wherein the top wall (see annotated Fig. 1 below, portion that abuts against 18) comprises an open slot (see annotated Fig. 1 below) for the lever 18 to access the rack 15.
	
    PNG
    media_image2.png
    424
    561
    media_image2.png
    Greyscale

In regards to claim 4, the combination of Blake and Gadberry teaches the surgical clamp of claim 1, see 103 rejection above. Blake further discloses: wherein the top jaw housing 12 comprises a push tab 25 (see Figs. 1 – 6, col. 3, ll 9 – 20). 
In regards to claim 5, the combination of Blake and Gadberry teaches the surgical clamp of claim 1, see 103 rejection above. Blake further discloses: wherein the bottom wall (see annotated Fig. 1 below claim 1) define an internal cavity or void (see Fig. 2, an internal cavity that is the space of 13 that 12 fits into).
In regards to claim 7, the combination of Blake and Gadberry teaches the surgical clamp of claim 1, see 103 rejection above. Blake further discloses: wherein the button 20 comprises a region of the lever 18 of increased width (see Fig. 4, the width of 20 is wider than that of 18) to assist in applying the force required to pivot or move the lever.  
The language, “to assist in applying the force required to pivot or move the lever," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Blake and Gadberry meets the structural limitations of the claim, and the wider region that comprises the button assists in applying the force required to pivot the lever by providing a larger therefore an easier to apply force to surface. 
In regards to claim 8, the combination of Blake and Gadberry teaches the surgical clamp of claim 1, see 103 rejection above. Gadberry further teaches: wherein the force applied by the bias 56 is selectable (by changing the applied force by actuating the jaws the force applied by the bias, which is a spring, changes in response, see [0024] the surgeon has to squeeze against the bias of the spring and [0034]).  
In regards to claim 9, the combination of Blake and Gadberry teaches the surgical clamp of claim 1, see 103 rejection above. Gadberry further teaches: wherein the bias 56 comprises a pre-set force (the bias, which is a spring, has a pre-existing spring constant which dictates the force it exerts). 
In regards to claim 15, the combination of Blake and Gadberry teaches a method of clamping a blood vessel V (Blake, see Fig. 2), tissue, or other body part with the clamp of claim 1, see 103 rejection above.
In regards to claim 17, Blake discloses: a method of manufacturing a surgical clamp, the method comprising: assembling (see Figs. 1 – 6, col. 2, ll 50 – 72, the fully assembled surgical clamp) a two-piece body 12 and 13 (see Figs. 1 – 6, col. 2, ll 50 – 72) comprising a top jaw housing 12 (see Figs. 1 – 6, col. 2, ll 50 – 72) that inter-fits with a bottom jaw housing 13 (see Figs. 1 – 6, col. 2, ll 50 – 72); a lever 18 (see Figs. 1 – 6, col. 2, ll 50 – 72) moveable between a lock position (see Figs. 1 – 6, col. 2, ll 50 – 72, when the pawl engages the ratchet teeth) and an open position (see Figs 1 – 6, col. 3, ll 21 – 30, when the pawl disengages from the ratchet teeth) and the lever 18 disposed to prevent opening movement of the top jaw housing 12 relative to the bottom jaw housing 13 (while the pawl is engaged, the clip cannot open up, see col. 3, ll 9 - 20) and to allow graduated relative closing movement (while the pawl is engaged, it closes more slowly, see col. 3, ll 9 - 20) of the top jaw housing 12 relative to the bottom jaw housing 13 in the lock position and to allow opening and closing movement of the top jaw housing 12 relative to the bottom jaw housing 13 in the open position (see col. 3, ll 21 – 30, to open the jaws, the pawl is disengaged); the top jaw housing 12 comprising a top jaw 10 (see Figs. 1 – 6, col. 2, ll 50 – 72) and a top wall (see annotated Fig. 1 below); the bottom jaw housing 13 comprising a bottom jaw 11 (see Figs. 1 – 6, col. 50 – 72), a bottom wall (see annotated Fig. 1 below), and a bottom base (see annotated Fig. 1 below), the bottom base 22 (see Figs. 1-6, col. 3, ll 70-72) comprising a shoulder (see annotated Fig. 1 below); the inter-fitting top jaw housing 12 and bottom jaw housing 13 disposed for movement relative to one another (see col. 2, ll 50 – 72, the two housings moves relative to each other to close or open the jaws), the top wall (see annotated Fig. 1 below) and the bottom wall (see annotated Fig. 1 below) moving along each other’s length (see Figs. 1-3, the top wall and bottom wall move along each other’s length, see col. 3, ll 9-20, the jaws which have the respective walls are pinched together with the use of a finger and thumb) in a telescopic movement (see Figs. 1-2, the top jaw housing and the bottom jaw housing telescope within each other) delimited by a top wall upper surface (see annotated Fig. 1 below) abutting the shoulder (see annotated Fig. 1 below, see also Fig. 2, the clamp will not be able to move further past the shoulder surface of 22); wherein the lever 18 comprises an axial arm 21 (see annotated Fig. 1 below) and a lateral arm (see annotated Fig. 1 below), wherein the axial arm (see annotated Fig. 1 below) comprises one or more tooth or pawl 21 disposed at a distal end (see annotated Fig. 1 below) of the axial arm (see annotated Fig. 1 below) and the lateral arm (see annotated Fig. 1 below) comprises a button 20 (see Figs. 1 – 6, col. 3, ll 21 – 30, see present application [0059] the button, lateral arm, and axial arm are all one piece, and the button is simple a region of the lever the user presses to actuate the device [0058]) disposed on a distal end (see annotated Fig. 1 below) of the lateral arm (see annotated Fig. 1 below),Atty. Docket No. H2-029276US PCT Page 3wherein the lever 18 comprises an integral component 18, 20, and 21 are all one part comprising the lateral arm (see annotated Fig. 1 below) and axial arm (see annotated Fig. 1 below) and the button 20 in one piece, wherein pressing the button 20 or the distal end obliquely pivots or moves the axial arm (see annotated Fig. 1 below) and disengages the one or more tooth or pawl 21 from a rack 15 (see Figs. 1 – 6, col. 3, ll 21 – 30, pressing 20 disengages 21 from 15); and wherein the top jaw housing 12 and bottom jaw housing 13 comprise relative components of the rack 15 and tooth or pawl 21; such that compressive force (the surgeon controls the clamping force, see col. 3, ll 9 - 20) applied to one or more of the top jaw housing 12 and the bottom jaw housing 13 causes graduated closing movement of the top jaw housing 12 and the bottom jaw housing 13 to close the top jaw 10 and the bottom jaw 11 (compressive force to the jaw housings causes the jaws to close, see col. 3, ll 9 - 20). 

    PNG
    media_image1.png
    622
    1004
    media_image1.png
    Greyscale

Blake does not explicitly teach: a bias to separate the top jaw housing and bottom jaw housing apart.
However, Gadberry in a similar field of invention teaches: a surgical clamp 50 (see Figs. 5-14) with a top jaw housing 52 (see Figs. 5-14) and a bottom jaw housing 54 (see Figs. 5-14). Gadberry further teaches: a bias 56 (see Figs. 5-14, [0034]) to separate the top jaw housing 52 and bottom jaw housing 54 apart (see [0028] and [0034], the spring in the prior art of the invention biases the jaws closed, and the same is done with this spring, see also Figs. 7-8, the spring is shorter in Fig. 8 than in Fig. 7, then the spring in Fig. 7 is under tension).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blake to incorporate the teachings of Gadberry and have surgical clamp with a bias to separate the top jaw housing and bottom jaw housing apart. Motivation for such can be found Gadberry as this spring keeps the jaws in a close state to engage various objects associated with surgery (see [0028] and [0034]). 
In regards to claim 18, the combination of Blake and Gadberry teaches: the method of claim 17, see 103 rejection above.  Blake further discloses: wherein the top wall (see annotated Fig. 1 below claim 3) comprises an open slot (see annotated Fig. 1 below claim 3) for the lever 18 to access the rack 15.
In regards to claim 19, the combination of Blake and Gadberry teaches the method of claim 17, see 103 rejection above. Blake further discloses: wherein the button 20 comprises a region of the lever 18 of increased width (see Fig. 4, the width of 20 is wider than that of 18) to assist in applying the force required to pivot or move the lever.  
The language, “to assist in applying the force required to pivot or move the lever," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Blake and Gadberry meets the structural limitations of the claim, and the wider region that comprises the button assists in applying the force required to pivot the lever by providing a larger therefore an easier to apply force to surface. 
In regards to claim 20, the combination of Blake and Gadberry teaches the method of claim 17, see 103 rejection above. Blake further discloses: wherein the force applied by the bias 127 is selectable (by changing the applied force by actuating the jaws the force applied by the bias, which is a spring, changes in response).
In regards to claim 21, the combination of Blake and Gadberry teaches the method of claim 17, see 103 rejection above. Gadberry further teaches: wherein the bias 56 comprises a pre-set force (the bias, which is a spring, has a pre-existing spring constant which dictates the force it exerts). 
Claims 12-14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blake and Gadberry as applied to claim 1 and 17 above, and further in view of Palti et al (US 5624454 A), herein referenced to as “Palti”.
In regards to claim 12, the combination of Blake and Gadberry teaches the surgical clamp of claim 1, see 103 rejection above. The combination of Blake and Gadberry does not explicitly teach: wherein each jaw further comprises a cushion and moving the top jaw and bottom jaw relative to each other to open and close the top jaw and the bottom jaw increases or decreases fluid in one or both cushions.
However, Palti in a similar field of invention teaches a surgical clamp (see Figs. 1 – 2), a top jaw (see Figs. 1 – 2), and a bottom jaw (see Figs. 1 – 2). Palti further teaches: wherein each jaw (see Figs. 1 – 2) further comprises a cushion 7 (see Figs. 1 – 2, col. 3, ll 53 – 67) and moving the top jaw (see Figs. 1-2) and bottom jaw (see Figs. 1-2) relative to each other to open and close the top jaw (see Figs. 1-2) and bottom jaw (see Figs. 1-2) increases or decreases fluid (see col. 4, ll 32 – 39) in one or both cushions. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Blake and Gadberry to incorporate the teachings of Palti and have each of the jaws include a cushion with fluid within them. Motivation for such can be found in Palti as the cushions can completely surround a blood vessel without causing internal or external damage (see col. 3, ll 53 – 67 and col. 4, ll 1 – 5)	
The language, “moving the pair of jaws relative to each other to open and close the pair of jaws increases or decreases fluid in one or both cushions," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Blake, Gadberry, and Palti meets the structural limitations of the claim, and is capable of the movement of the jaws decreasing fluid in both of the cushions from the closing of the jaws.
 In regards to claim 13, the combination of Blake, Gadberry, and Palti teaches the surgical clamp of claim 12, see 103 rejection above. The combination of Blake, Gadberry, and Palti further teaches: wherein a force associated with impelling the fluid is generated by opening and closing the top jaw and bottom jaw.  
The language, “wherein a force associated with impelling the fluid is generated by opening and closing the top jaw and bottom jaw," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Blake, Gadberry, and Palti meets the structural limitations of the claim, and is capable of the movement of the jaws decreasing fluid in both of the cushions from the closing of the jaws as the pressure of the jaws on the cushions would cause the movement of the fluid, and the jaws pressing against each other generates the force to move this fluid. 
In regards to claim 14, the combination of Blake, Gadberry, and Palti teaches the surgical clamp of claim 12, see 103 rejection above. Palti further teaches: further comprising a fluid line 24 (see Fig. 4B, col. 4, ll 32 – 39).
In regards to claim 22, the combination of Blake and Gadberry teaches the method of claim 17, see 103 rejection above. The combination of Blake and Gadberry does not explicitly teach: wherein each jaw further comprises a cushion and moving the top jaw and bottom jaw relative to each other to open and close the top jaw and the bottom jaw increases or decreases fluid in one or both cushions.
However, Palti in a similar field of invention teaches a surgical clamp (see Figs. 1 – 2), a top jaw (see Figs. 1 – 2), and a bottom jaw (see Figs. 1 – 2). Palti further teaches: wherein each jaw (see Figs. 1 – 2) further comprises a cushion 7 (see Figs. 1 – 2, col. 3, ll 53 – 67) and moving the top jaw (see Figs. 1-2) and bottom jaw (see Figs. 1-2) relative to each other to open and close the top jaw (see Figs. 1-2) and bottom jaw (see Figs. 1-2) increases or decreases fluid (see col. 4, ll 32 – 39) in one or both cushions. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Blake and Gadberry to incorporate the teachings of Palti and have each of the jaws include a cushion with fluid within them. Motivation for such can be found in Palti as the cushions can completely surround a blood vessel without causing internal or external damage (see col. 3, ll 53 – 67 and col. 4, ll 1 – 5)	
The language, “moving the pair of jaws relative to each other to open and close the pair of jaws increases or decreases fluid in one or both cushions," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Blake, Gadberry, and Palti meets the structural limitations of the claim, and is capable of the movement of the jaws decreasing fluid in both of the cushions from the closing of the jaws.
In regards to claim 23, the combination of Blake, Gadberry, and Palti teaches the method of claim 22, see 103 rejection above. The combination of Blake, Gadberry, and Palti further teaches: wherein a force associated with impelling the fluid is generated by opening and closing the top jaw and bottom jaw.  
The language, “wherein a force associated with impelling the fluid is generated by opening and closing the top jaw and bottom jaw," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Blake, Gadberry, and Palti meets the structural limitations of the claim, and is capable of the movement of the jaws decreasing fluid in both of the cushions from the closing of the jaws as the pressure of the jaws on the cushions would cause the movement of the fluid, and the jaws pressing against each other generates the force to move this fluid. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771